Citation Nr: 1044718	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1971 to March 1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran requested a Travel Board hearing; in June 2009 
he withdrew such request.  In August 2009 the case was remanded 
for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets any further delay in adjudicating this claim, 
but finds that the claim must be remanded again as the RO has not 
complied with the Board's August 2009 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders).
.
In August 2009, the Board directed the RO to obtain VA clinical 
records identified by the Veteran.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992); VAOPGCPREC 12-95 (May 10, 1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear and 
unmistakable error.")  In particular, the Veteran had identified 
prior treatment at the North Little Rock, Arkansas VA Medical 
Center (VAMC) from 1981 to December 1996.

In September 2009, the RO sent a letter to the North Little Rock 
VAMC requesting these records.  The RO did not receive any 
response from this facility, and no further efforts to seek these 
records were made.  When obtaining federal records, VA must make 
continuing efforts to obtain the requested records which should 
be ended only if it is concluded that the records sought do not 
exist or that further efforts to obtain the records would be 
futile.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the Board has no option but to remand this case to 
obtain potentially relevant VA clinical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records (not 
already of record) relevant to the appeal, to 
include clinical records of treatment at the 
North Little Rock VAMC from 1981 to December 
1996, and from July 2007 to present.

2.  Thereafter, following the completion of 
any additional development if necessary, 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and the 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

